[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#1995)
The defendants' motion to strike (#136) count eleven of the plaintiff's amended complaint is granted. The plaintiffs have failed to allege a "pattern of racketeering activity" sufficient to state a cause of action under the Racketeer Influenced and Corrupt Organization Act (RICO), 18 U.S.C. § 1962. See 18 U.S.C. § 1961 (1) and (5); see also White v. O'Rourke, Superior Court, Judicial District of Fairfield at Bridgeport, Docket No. 248625 (July 20, 1990, Jones, J.).
So Ordered.
Dated at Stamford, Connecticut this 6th day of November, 1995.
RICHARD J. TOBIN, JUDGE CT Page 12558